DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.
 
Summary
The Applicant’s arguments and claim amendments received on December 23, 2021 are entered into the file. Currently, claims 1, 4, 11, and 14 are amended; claims 2 and 10 are canceled; resulting in claims 1, 3-9, and 11-14 pending for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 10/28/2021 and 12/29/2021 are considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation reciting “wherein the styrene-based thermoplastic elastomer is Styrene-Ethylene-Ethylene-Propylene-Styrene (SEEPS), Styrene-Ethylene-Butylene-Styrene (SEBS), and combinations thereof” is indefinite because it is not clear if the claim is meant to require that both SEEPS and SEBS are necessarily present as a combination of polymers in the styrene-based thermoplastic elastomer, or if the claim is meant to require one or more
If the Applicant intends to limit the claim to the first embodiment (where SEEPS and SEBS must both be present), then the aforementioned limitation could be amended to recite --wherein the styrene-based thermoplastic elastomer comprises Styrene-Ethylene-Ethylene-Propylene-Styrene (SEEPS) and Styrene-Ethylene-Butylene-Styrene (SEBS)--.
If the Applicant intends to limit the claim to the second embodiment (where one or more of SEEPS and SEBS are present), then the limitation could be amended to recite --wherein the styrene-based thermoplastic elastomer is selected from the group consisting of Styrene-Ethylene-Ethylene-Propylene-Styrene (SEEPS), Styrene-Ethylene-Butylene-Styrene (SEBS), and combinations thereof--, using the Markush group language consistent with claims 8, 9, and 11. Alternatively, the limitation could be amended to recite --wherein the styrene-based thermoplastic elastomer is Styrene-Ethylene-Ethylene-Propylene-Styrene (SEEPS), Styrene-Ethylene-Butylene-Styrene (SEBS), or combinations thereof--.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tajiri et al. (JP 2001-203466, cited on IDS) in view of Yamada et al. (US 2009/0239992, previously cited).
Regarding claims 1, 7-9, and 11, Tajiri et al. teaches a multilayer printed circuit board (multilayer wiring substrate) having low dielectric constant and excellent moldability for use as a flexible printed circuit board [0009]. The multilayer printed circuit board comprises a plurality of printed circuit boards each composed of a wiring layer (3; conductor pattern) formed on at least one side of a base material containing a fluororesin (1; fluororesin substrate), and further comprises adhesive layers (3) provided between wiring layers and base material layers to bond adjacent printed circuit boards ([0030], [0038], [0040], Fig. 1). The wiring layer is formed of a conductor material such as copper, may be in the form of a pattern, and may be disposed on one or both sides of the base material ([0043]), such that the wiring layer of at least one printed circuit board in the multilayer printed circuit board is formed on a surface of a base material proximal to an adhesive layer that bonds two adjacent base materials.
Tajiri et al. teaches that the adhesive layer can be formed by a known method ([0044]) but does not expressly teach a specific composition or properties of the adhesive layer. However, in the analogous art of printed wiring board materials, Yamada et al. teaches a thermosetting resin composition having excellent film-forming properties (adhesive layer) for forming an interlayer dielectric film for a printed wiring board or electronic part [0017]. The thermosetting resin composition comprises a vinyl compound having styrene functional groups at both ends (A; modified polyphenylene ether, see formulas 1-3) which improves the heat curability of the composition ([0010]-
Examples of the styrene-based thermoplastic elastomer include styrene-ethylene-ethylene-propylene-styrene block copolymers (SEEPS), styrene-butadiene-styrene block copolymers (SBS), or styrene-ethylene-butylene-styrene block copolymer (SEBS) [0033]. Yamada et al. teaches that the inclusion of the styrene-based thermoplastic elastomer serves to improve the film-forming properties, dielectric properties, elastic modulus, bonding properties, and high-temperature shear strength of a cured product of the thermosetting resin composition [0033].
Yamada et al. further teaches that the elastic modulus (tensile modulus of elasticity) of the cured product is preferably within the range of 0.4 GPa to 2.7 GPa in order for the resin composition to attain satisfactory hot shear strength and to prevent a film formed from the resin composition from being brittle and cracking [0048]. Yamada et al. teaches a range of elastic modulus that overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
With respect to the claimed breaking elongation rate, while it is acknowledged that all of the claimed physical properties are not explicitly recited by Yamada et al., the reference teaches all of the claimed materials of the adhesive layer. Therefore, the claimed physical properties, i.e. a breaking elongation rate of 20% or more and 300% or less, would be implicitly achieved by a composite with all the claimed materials. The instant specification has not provided adequate teachings that the claimed properties 
Yamada et al. teaches that a film formed from the adhesive composition is unlikely to form cracks even when the film is bent, and that when the film is formed on a substrate such as copper foil, high feel strength and excellent bonding properties can be achieved [0049]. Yamada et al. further teaches that the resin composition has a low dielectric constant and low dielectric loss tangent in a high frequency range, and can advantageously be used in printed wiring board applications [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer printed circuit board of Tajiri et al. by using an adhesive layer comprising the claimed thermosetting resin and styrene-based elastomer and having the claimed modulus of elasticity, such as the adhesive film of Yamada et al., as the adhesive layer of the multilayer printed circuit board of Tajiri et al. in order to improve the dielectric properties and interlayer peel strength of the multilayer printed circuit board as well as to prevent the formation of cracks in the adhesive layer. Such a modification is consistent with the object of the invention of Tajiri et al., which is to provide a multilayer printed circuit board having low dielectric constant capable of suppressing peeling, wrinkles, and cracks ([0010]-[0011]).
Regarding claim 4, Tajiri et al. in view of Yamada et al. teaches all of the limitations of claim 1 above. Tajiri et al. further teaches that the fluororesins used for the base material preferably have a dielectric constant in the range of 2.2 to 2.5, which is lower than the dielectric constant of conventional substrate materials so as to improve 
Thus, the flexible printed circuit of the combination of Tajiri et al. in view of Yamada et al., which uses low dielectric constant materials for both the adhesive layer and the base material layers, comprises an adhesive layer having a dielectric constant within the range of 100 to 118% with respect to the dielectric constant of the first and second fluororesin base materials being set to 100% (calculated by 2.5 / 2.5 x 100% and 2.6 / 2.2 x 100%). The relative dielectric constant of the adhesive layer with respect to the fluororesin base material of the combination of Tajiri et al. in view of Yamada et al. falls squarely within the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 6, Tajiri et al. in view of Yamada et al. teaches all of the limitations of claim 1 above. Although Tajiri et al. does not expressly teach a semiconductor device comprising the printed wiring board, Yamada et al. teaches that such printed wiring boards having excellent dielectric properties can be used in electronic devices such as cell phones which require high frequency operation for the transmission of information at high speeds [0002]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the printed wiring board of Tajiri et al. in a semiconductor device, as taught by Yamada et .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tajiri et al. (JP 2001-203466, cited on IDS) in view of Yamada et al. (US 2009/0239992, previously cited) as applied to claim 1 above, and further in view of Baba et al. (JP 2016-166347, machine translation via EPO provided).
Regarding claim 3, Tajiri et al. in view of Yamada et al. teaches all of the limitations of claim 1 above. Although Yamada et al. teaches that the cured product of the thermosetting adhesive composition preferably has a dielectric loss tangent of 0.005 or less, specifically as low as 0.0017 ([0050], Table 3), the combination of references does not expressly teach the adhesive composition including a filler, wherein the filler has a dielectric loss tangent of 0.002 or less.
However, in the analogous art of multilayer wiring boards, Baba et al. teaches a high-frequency circuit board having a low dielectric constant and a low dielectric loss tangent achieved by a resin composition containing a thermosetting epoxy resin, a curing agent, and a fluororesin filler ([0002], [0019]). The fluororesin filler is selected for its excellent dielectric properties, where an exemplary PTFE filler has a dielectric loss tangent of 0.0003 or less [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer of Tajiri et al. in view of Yamada et al. by including a filler having a dielectric loss tangent meeting the claimed .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tajiri et al. (JP 2001-203466, cited on IDS) in view of Yamada et al. (US 2009/0239992, previously cited) as applied to claim 1 above, and further in view of Yoshida (“New Insulating Adhesive Film for Future High-frequency Wearable Devices”, previously cited).
Regarding claim 5, Tajiri et al. in view of Yamada et al. teaches all of the limitations of claim 1 above. Although Tajiri et al. in view of Yamada et al. both recognize the importance of achieving a printed wiring board having high transmission speeds with low losses (Tajiri et al., [0005], [0073]; Yamada et al., [0002]), the combination of references does not expressly teach a transmission loss of the adhesive layer.
However, in the analogous art of electronic devices for high frequency operation, Yoshida teaches an insulating adhesive film comprising thermosetting resins and styrene polymers, wherein the thermosetting resins enhance the film adhesion and the styrene polymers impart flexibility (p. 270, Section 2.2). The adhesive resin structure is designed to have a low dielectric constant and low dielectric loss tangent to prevent losses at high frequencies so as to enable semiconductor devices made using the adhesive to have improved high-speed transmission capabilities at high frequencies (p. 270, Section 2.2; Abstract, Ln 3-9). The adhesive film having such an optimized resin 
Yoshida teaches the importance of optimizing the resin structure of the adhesive film in order to achieve the desired balance between dielectric properties (and thus also transmission loss) and adhesive strength. Thus, it would have been obvious to one of ordinary skill in the art to have determined the optimum value of a result-effective variable such as the transmission loss of the adhesive layer at 20 GHz, especially given the teachings in Tajiri et al., Yamada et al., and Yoshida regarding the desire to minimize transmission losses in order to enable production of electronic devices having improved performance at high frequencies.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tajiri et al. (JP 2001-203466, cited on IDS) in view of Yamada et al. (US 2009/0239992, previously cited) as applied to claim 1 above, and further in view of Hayashi et al. (JP 2013-032417, machine translation previously provided).
Regarding claim 12, Tajiri et al. in view of Yamada et al. teaches all of the limitations of claim 1 above, but the combination of references does not expressly teach that the thermosetting resin further comprises a second thermosetting resin in addition to the modified polyphenylene ether.
However, in the analogous art of adhesive compositions for printed wiring boards, Hayashi et al. teaches a resin composition (adhesive layer composition) comprising a thermosetting resin which may be selected from one or more types of conventionally known epoxy resins, including naphthalene epoxy resin ([0035]-[0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermosetting resin adhesive layer of Tajiri et al. in view of Yamada et al. by incorporating an additional thermosetting resin such as a naphthalene epoxy resin in order to achieve a thermosetting resin composition having suitable properties for use in electronic devices, as taught by Hayashi et al., including impact resistance, heat resistance, resin compatibility, workability, and transmission and dielectric characteristics.
Regarding claim 13, Tajiri et al. in view of Yamada et al. and Hayashi et al. teaches all of the limitations of claim 12 above, and Hayashi et al. further teaches that the thermosetting resin composition further comprises a curing agent such as an imidazole compound in order to react with the epoxy groups of the epoxy resin to cure the thermosetting resin material [0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermosetting resin adhesive of Tajiri et al. in view of Yamada et al. and Hayashi et al. by incorporating a suitable curing agent, such as an imidazole curing agent, as taught by Hayashi et al. in order to cure the thermosetting resin composition by reacting with the epoxy groups in the epoxy resin.
Regarding claim 14, Tajiri et al. in view of Yamada et al. and Hayashi et al. teaches all of the limitations of claim 12 above, and Yamada et al. further teaches that the styrene-based thermoplastic elastomer of the thermosetting resin composition is preferably styrene-ethylene-ethylene-propylene-styrene block copolymers (SEEPS), styrene-butadiene-styrene block copolymers (SBS), or styrene-ethylene-butylene-styrene block copolymer (SEBS) [0033]. Yamada et al. teaches incorporating a styrene-based thermoplastic elastomer in order to achieve a resin having excellent film-forming properties, wherein the cured product has excellent dielectric properties, low elastic modulus, excellent bonding properties with copper foil, and excellent high-temperature shear strength when cured [0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer of Tajiri et al. in view of Tochihira et al. and Hayashi et al. by including a styrene-based thermoplastic elastomer selected from SEEPS, SEBS, or combinations thereof, as taught by Yamada et al., in order to achieve an adhesive layer having excellent film-forming properties, dielectric properties, adhesion to copper foil, high-temperature shear strength, and low elastic modulus.

Claims 1, 3, 4, 6-9, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tajiri et al. (JP 2001-203466, cited on IDS) in view of Tochihira et al. (US 2018/0258324, previously cited).
Regarding claims 1, 7-9, 11, 12, and 14, Tajiri et al. teaches a multilayer printed circuit board (multilayer wiring substrate) having low dielectric constant and excellent 
Tajiri et al. teaches that the adhesive layer can be formed by a known method ([0044]) but does not expressly teach a specific composition or properties of the adhesive layer. However, in the analogous art of printed circuit materials, Tochihira et al. teaches an adhesive composition that can be coated on a substrate to form an adhesive film (adhesive layer) for use in various components of flexible printed circuits [0115].
Tochihira et al. teaches a thermosetting adhesive composition comprising a vinyl compound having a polyphenylene ether skeleton (A; modified polyphenylene ether; [0034]-[0039]; formulas 1-3), a maleimide resin (B; [0045]-[0048]; formulas 6-9), and a thermoplastic elastomer (C; styrene-based thermoplastic elastomer; [0082]-[0084]). Examples of the maleimide resin include (3-ethyl-5-methyl-4-maleimidophenyl) methane (see formula 11), and the thermoplastic elastomer may be a copolymer of a polyolefin block and a polystyrene block having a polyolefin skeleton comprising one or more 
The vinyl compound having a polyphenylene ether skeleton is included for its thermosetting properties and improvement in the heat resistance and low dielectric properties [0052]. The maleimide compound is included for its thermosetting properties and can be used to control the reaction temperature at which the thermosetting adhesive composition can be cured [0072]. The thermoplastic elastomer is included for its low dielectric properties, heat resistance, adhesiveness, and improved flexibility of an adhesive film made from the thermosetting composition [0082].
Tochihira et al. teaches that the thermoplastic elastomer of the adhesive composition has an elongation at break (breaking elongation rate) of 100% or greater, preferably 400% or more, in order to impart the desired flexibility and folding endurance to the adhesive composition and to prevent the generation of cracks in the adhesive layer [0087]. While it is acknowledged that all of the claimed physical properties are not explicitly recited by Tochihira et al., the reference teaches all of the same materials as the claimed adhesive layer. Therefore, the claimed physical properties, i.e. a breaking elongation rate of 20% or more and 300% or less, would be implicitly achieved by an adhesive layer with all the claimed materials. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed materials. Should the Applicant disagree, then it is requested that evidence is provided 
Tochihira et al. further teaches that the adhesive composition has an elastic modulus after curing (tensile modulus of elasticity) of 1 x 105 Pa to 10 x 108 Pa, or between 0.0001 to 0.1 GPa, in order to achieve the desired flexibility, ease of handling, mechanical strength, folding endurance, and adhesiveness with particular substrates for use in a flexible printed circuit ([0091]-[0092]). Tochihira et al. further teaches that the modulus of elasticity can be modified by adjusting the styrene content in the thermoplastic elastomer or by adjusting the number average molecular weight of the thermoplastic elastomer of the adhesive composition ([0085], [0088]), and further teaches that the modulus of elasticity is set within the above range in order to achieve a suitable flexibility, ease of handling, mechanical strength, and adhesiveness to a particular substrate [0092]. Tochihira et al. teaches a range of elastic modulus that overlaps the claimed range and further teaches that the elastic modulus can be selected according to the desired flexibility, folding endurance, and adhesiveness to the intended substrate. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer printed circuit board of Tajiri et al. by using an adhesive layer comprising the claimed thermosetting resin and styrene-based elastomer and having the claimed modulus of elasticity, such as the 
Regarding claim 3, Tajiri et al. in view of Tochihira et al. teaches all of the limitations of claim 1 above. Although Tajiri et al. does not expressly teach the adhesive layer further comprising a filler, Tochihira et al. teaches that the adhesive layer includes a filler (D) and has a dielectric tangent (dielectric loss tangent) of 0.005 or less ([0130]), wherein exemplary adhesive compositions achieve a dielectric tangent of as low as 0.0011 at 10 GHz (Tables 1-4). Tochihira et al. teaches that the adhesive composition is required to exhibit a low dielectric constant and a low dielectric tangent in order to be suitable for use in printed circuits operating at high frequencies ([0006]-[0007], [0027], [0049]), wherein a filler can be included in the adhesive composition to control its dielectric properties, specifically to achieve low dielectric tangent characteristics ([0093]-[0095]).
Although the combination of Tajiri et al. in view of Tochihira et al. does not expressly teach a value for the dielectric loss tangent of the filler materials, Tochihira et al. does teach an adhesive composition including a filler that achieves a dielectric loss tangent of 0.002 or less and further teaches specific filler materials that may be used for improving the dielectric tangent properties of the adhesive. Thus, it is within the level of ordinary skill in the art to select a filler having a suitable dielectric loss tangent, such as 
Regarding claim 4, Tajiri et al. in view of Tochihira et al. teaches all of the limitations of claim 1 above. Tajiri et al. further teaches that the fluororesins used for the base material preferably have a dielectric constant in the range of 2.2 to 2.5, which is lower than the dielectric constant of conventional substrate materials so as to improve the high frequency characteristics of the printed circuit board [0039]. Tochihira et al. further teaches that the adhesive layer has a dielectric constant of 3.0 or less ([0130]), wherein exemplary compositions have values of dielectric constant falling within the range of 2.25 to 2.53 (Tables 1-4). 
Thus, the flexible printed circuit of the combination of Tajiri et al. in view of Tochihira et al., which uses low dielectric constant materials for both the adhesive layer and the base material layers, comprises an adhesive layer having a dielectric constant within the range of 90 to 115% with respect to the dielectric constant of the first and second fluororesin base materials being set to 100% (calculated by 2.25 / 2.5 x 100% and 2.53 / 2.2 x 100%). The relative dielectric constant of the adhesive layer with respect to the fluororesin base material of the combination of Tajiri et al. in view of Tochihira et al. falls squarely within the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie
Regarding claim 6, Tajiri et al. in view of Tochihira et al. teaches all of the limitations of claim 1 above. Although Tajiri et al. does not expressly teach a semiconductor device comprising the multilayer printed circuit (multilayer wiring substrate), Tochihira et al. teaches that flexible printed circuits can be used for semiconductor lead frames or semiconductor packages, which can be used to make miniaturized electronic devices such as portable personal computers or mobile phones ([0001], [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multilayered printed circuit of Tajiri et al. in a semiconductor device, as taught by Tochihira et al. in order to produce consumer electronic devices.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tajiri et al. (JP 2001-203466, cited on IDS) in view of Tochihira et al. (US 2018/0258324, previously cited) as applied to claim 1 above, and further in view of Yoshida (“New Insulating Adhesive Film for Future High-frequency Wearable Devices”, previously cited).
Regarding claim 5,
However, in the analogous art of electronic devices for high frequency operation, Yoshida teaches an insulating adhesive film comprising thermosetting resins and styrene polymers, wherein the thermosetting resins enhance the film adhesion and the styrene polymers impart flexibility (p. 270, Section 2.2). The adhesive resin structure is designed to have a low dielectric constant and low dielectric loss tangent to prevent losses at high frequencies so as to enable semiconductor devices made using the adhesive to have improved high-speed transmission capabilities at high frequencies (p. 270, Section 2.2; Abstract, Ln 3-9). The adhesive film having such an optimized resin structure is able to achieve a transmission loss of -2.58 dB/70 mm at 20 GHz (Table 3, Figure 10).
Yoshida teaches the importance of optimizing the resin structure of the adhesive film in order to achieve the desired balance between dielectric properties (and thus also transmission loss) and adhesive strength. Thus, it would have been obvious to one of ordinary skill in the art to have determined the optimum value of a result-effective variable such as the transmission loss of the adhesive layer at 20 GHz, especially given the teachings in Tajiri et al., Tochihira et al., and Yoshida regarding the desire to minimize transmission losses in order to enable production of electronic devices having improved performance at high frequencies.




Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tajiri et al. (JP 2001-203466, cited on IDS) in view of Tochihira et al. (US 2018/0258324, previously cited) as applied to claim 12 above, and as evidenced by Shikoku (“Imidazole type curing agent for epoxy resin CUREZOL”, https://www.shikoku.co.jp/eng/products/chemical/fine-chemical/curezol.php).
Regarding claim 13, Tajiri et al. in view of Tochihira et al. teaches all of the limitations of claim 1 above. Although Tajiri et al. does not expressly teach a specific composition of the adhesive layer, Tochihira et al. teaches that the adhesive layer can further comprise additional components such as an epoxy resin and an imidazole-based curing agent (2E4MZ; [0028], [0152]-[0153], Tables 1-4). Tochihira et al. teaches that compositions containing a low dielectric elastomer component and a thermosetting resin such as a polyfunctional vinyl aromatic copolymer, a polyphenylene ether oligomer, an epoxy, or a bismaleimide are known as resin compositions having low dielectric properties suitable for use in circuit board applications, and crosslinking agents and thermosetting resins may be added as needed to the adhesive composition to adjust various characteristics ([0016], [0097]). Furthermore, as evidenced by Shikoku, the imidazole-based curing agent used by Tochihira et al., 2E4MZ, is an imidazole type curing agent for curing epoxy resins which is used for a variety of applications including electronic parts, adhesives, etc. (p. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer of Tajiri et al. in view of Tochihira et al. by including a suitable curing agent, such as a curing agent comprising .

Response to Arguments
Response-Claim Objections
The previous objection to claim 11 is overcome by Applicant’s amendment to the claim in the response filed December 23, 2021.

Response-Claim Rejections - 35 USC § 112
The previous rejection of claim 14 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is overcome by Applicant’s amendment to the claim in the response filed December 23, 2021.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 6-12 of the remarks filed December 23, 2021, with respect to claim 1 have been considered but are moot because the new ground of rejection relies on a new combination of references that have not been addressed or challenged by the Applicant in the argument.
In light of the amendments to claim 1, Tajiri et al. is used as the primary reference in combination with Yamada et al. in the rejections above to address the new limitations directed to the first and second fluororesin substrates and the conductor 

With respect to the rejection of claim 1 over Tochihira et al. in view of Kira et al., the Applicant argues on page 11 that there is no guidance or motivation in Tochihira et al. to modify its compositions to include a fluororesin or to use a resin with the claimed modulus of elasticity.
In light of the amendments to claim 1, the primary reference to Tajiri et al. is used in combination with the secondary reference to Tochihira et al in the rejections above to address the new limitations directed to the first and second fluororesin substrates and the conductor patterns. As noted in the prior art rejections above, one of ordinary skill in the art would have been motivated to modify the adhesive layer of Tajiri et al. with the adhesive film of Tochihira et al. for the benefit of imparting the desirable properties of the adhesive composition taught by Tochihira et al., including excellent flexibility, folding endurance, and prevention of generation of cracks in the adhesive in addition to a low dielectric constant and low dielectric tangent, to the printed circuit board of Tajiri et al. Furthermore, such a modification is consistent with the object of the invention of Tajiri et al., which is to provide a multilayer printed circuit board having low dielectric constant capable of suppressing peeling, wrinkles, and cracks ([0010]-[0011]).
With respect to the modulus of elasticity, the Applicant correctly notes that Tochihira et al. teaches the adhesive film having a modulus of elasticity (storage modulus) in the range of 1x105 Pa to 1x108 Pa, which converts to 0.0001 to 0.1 GPa. prima facie case of obviousness. See MPEP 2144.05(I).
Moreover, Tochihira et al. teaches that the modulus of elasticity can be modified by adjusting the styrene content in the thermoplastic elastomer or by adjusting the number average molecular weight of the thermoplastic elastomer of the adhesive composition ([0085], [0088]), and further teaches that the modulus of elasticity is set within the above range in order to achieve a suitable flexibility, ease of handling, mechanical strength, and adhesiveness to a particular substrate [0092]. Thus, the reference provides clear guidance such that one of ordinary skill in the art would be capable of achieving an adhesive layer having a suitable modulus of elasticity, such as meeting the claimed range, according to the desired flexibility, strength, and adhesiveness for a particular application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aoki et al. (JP 2018-001632) is cited as additional evidence that one of ordinary skill in the art would have known to use a cured product of a thermosetting resin composition containing an epoxy, a bismaleimide, or a modified polyphenylene ether and a styrene-based block copolymer with a resin layer containing fluororesin to produce a printed wiring board having high interlayer peel strength with a copper foil and with the resin layer and having excellent dielectric properties ([0003], [0007]-[0008], [0088]).
Fumikazu et al. (WO 2016/076167) teaches a resin composition comprising a thermosetting resin of a modified polyphenylene ether, a styrene-based thermoplastic elastomer, and a PTFE filler having a dielectric loss tangent preferably less than 0.0010 (p. 2, Ln 53-63; p. 7, Ln 279-286).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785